Case 1:19-cv-02126-CMA-NYW Document 1-4 Filed 07/24/19 USDC Colorado Page 1 of 2




                         Exhibit C
Case 1:19-cv-02126-CMA-NYW Document 1-4 Filed 07/24/19 USDC Colorado Page 2 of 2


                           ]\g         NEAL GERBER EISENBERG

    Iuly 19,2019                                                                   Antony J. McShane
                                                                                   Attorney at Law

                                                                                   Tel 312.269.8486
    VIA EMAIL & FEDERAL EXPRESS                                                    Fax312.578.2808
                                                                                   amcshane@nge.com

    Jennifer Becker
    Associate General Counsel
    Otter Products, LLC
    209 S. Meldrum St.
    Fort Collins, CO 80521

             Re:     Unauthorized Use of OTTER + POP Mark

    Dear Jennifer:

            I understand that our clients have attempted unsuccessfully to find a business resolution to
    Jel Sert's objection to Otter Products' use of the OTTER + POP trademark.

            The issues that have impeded a business resolution are (i) whether, as Jel Sert believes, the
    continued use of the mark OTTER + POP without Jel Sert's consent and involvement will dilute
    the value and distinctiveness of Jel Sert's long-registered and well-known OTTER*POPS mark,
    particularly where the mark enjoys the most fame, namely on the West Coast and, principally, in
    California; and (ii) whether Otter Products will agree to cease use of the term OTTER + POP after
    the joint marketing program that has been proposed has ended. Given the nature of the marketing
    proposals, Jel Sert has proposed that the use of the OTTER + POP mark be discontinued after
    December 2020. However, I understand Otter Products is unwilling to make any such
    commitment, and the parties therefore appear to be at an impasse.

             I have been asked to contact you a final time to see if there is some other solution that
    might be possible before our clients put their resources toward litigating this matter. To more fully
    articulate Jel Sert's concerns, and the legal basis of its objection, I have enclosed a draft Complaint
    that Jel Sert intends to file in the Central District Court of Califomia should we be unable to come
    to a resolution. I would appreciate your confirming that Otter Products will not agree to cease use
    of the term OTTER + POP within the time frame Jel Sert has suggested. If that remains Otter
    Products' final position, perhaps you and I can have a final conversation to discuss whether we see
    any other way of resolving this matter amicably.

             I look forward to hearing from you.

                                                       Very truly yorrs,

                                                        ,/e>v %.'
                                                           f
                                                       Antony J. McShane

    AJM:dec
    Enclosure

    29534665.2
